720 S.E.2d 10 (2012)
Jeffrey Harliss FREEMAN
v.
NORTH CAROLINA DEPARTMENT OF CORRECTIONS; Alvin Keller, Jr., in his capacity as Secretary of Dept. of Corr.; and Faye Daniels, in her capacity as Administrator of Pamlico Correctional Institution.
No. 542P11.
Supreme Court of North Carolina.
January 4, 2012.
Jeffrey Harliss Freeman, for Freeman, Jeffrey Harliss.
Laura Edwards Parker, Assistant Attorney General, for N.C. Dept. of Correction, et al.

ORDER
Upon consideration of the application filed by Petitioner on the 19th of December 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Surry County:
"Denied by order of the Court in conference, this the 4th of January 2012."